DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 11-12, 17-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al (US 2021/0377851)
Regarding claim 1, 20,  LIU et al (US 2021/0377851) discloses a method for wireless communications, the method comprising: 
connecting, by a first multi-link device (MLD) to a second MLD via at least two links (LIU: Fig. 3, ¶60, ¶62, ¶70, connecting an AP MLD and a non-AP MLD via at least two links (three links shown in Fig. 3)); 
mapping, by the first MLD, a Traffic Identifier (TID) to at least one of the two links associated with the first MLD and the second MLD (LIU: Fig. 5, ¶75, ¶93, a mapping is performed by the AP MLD of different TIDs to the different links); 
transmitting, by the first MLD to the second MLD, frames that correspond to the TID on at least one of the two links according to the mapping by the first MLD (LIU: ¶78, ¶82, downlink transmission packets are transmitted using the TID to link mappings from the AP MLD (first MLD) to the non-AP MLD (second MLD)); and 
communicating, by the first MLD from the second MLD, subsequent frames on at least one of the two links according to the mapping by the first MLD (LIU: ¶78, ¶82,uplink communication is performed towards the AP MLD by the non-AP MLD according to the mapping of TID to the links).
LIU’s embodiment of Fig. 5 remains silent regarding communication including receiving by the first MLD from the second MLD.
However, LIU’s embodiment of ¶87 discloses receiving by the first MLD from the second MLD (LIU: ¶87, TIDs are used for UL transmissions i.e. from the non-AP MLD to the AP-MLD).
A person of ordinary skill in the art working with the invention of LIU’s embodiment of Fig. 5 would have been motivated to use the teachings of LIU’s embodiment of ¶87 as it provides a well-known direction of communication that is a common user requirement for uploading data to the network for various data services. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of LIU’s embodiment of Fig. 5 with teachings of LIU’s embodiment of ¶87 in order to improve usability of the network.

Regarding claim 11, LIU discloses method of claim 1, wherein mapping the TID to at least one of the two links includes: 
transmitting, by the first MLD to the second MLD, a TID-to-Link Mapping Request frame that requests default TID-to-Link Mapping (LIU: ¶75, the mapping is a predetermined/default mapping which is requested and a response of accepting is received); and 
receiving, by the first MLD from the second MLD, a TID-to-Link Mapping Response frame that indicates that the default TID-to-Link Mapping is accepted (LIU: ¶75, the mapping is a predetermined/default mapping which is requested and a response of accepting is received).

Regarding claim 12, LIU discloses method of claim 1, wherein mapping the TID to at least one of the two links (LIU: ¶75, mapping TIDs is performed to at least two links) includes: announcing, by the first MLD, TID-to-Link Mapping with the second MLD, wherein announcing the TID-to-Link Mapping with the second MLD includes: transmitting, by the first MLD to the second MLD, a TID-to-Link Mapping Announcement frame; and receiving, by the first MLD from the second MLD, an indication of an announcement result (LIU: Fig. 5,  ¶55, ¶77, DTIM is in form of beacon announcements).

Regarding claim 17, LIU discloses method of claim 1, wherein the method involves performing link disablement by mapping the TID to at least one of the two links associated with the first MLD and the second MLD (LIU: ¶43, ¶87, Fig. 6, activating a STA i.e. the link associated with that STA while transitioning to the hibernation (disablement), a link for another STA of the non-AP MLD).

Regarding claim 18, LIU discloses method of claim 16, wherein link disablement via the TID-to-Link Mapping is performed by the first MLD by at least one of a TID-to-Link Mapping negotiation and a TID-to-Link Mapping announcement on links with at least one mapped TID, and wherein at least one of the TID-to-Link Mapping negotiation and the TID-to-Link Mapping announcement is accepted by the second MLD (LIU: ¶55, ¶75, Fig. 10, mapping information including mapping of TID is used to map the first MLD using the 4-way handshake and beacon which includes information used for transitioning from awake mode to hibernation mode of a particular STA (and the link associated with it)).

Regarding claim 19, LIU discloses method of claim 1, wherein the second MLD is a STA MLD (LIU: Fig. 5, ¶75, the non-AP MLD is a STA MLD with multiple STAs) and after a DL TID is mapped to a new link where TIDs have not been mapped, a STA of the STA MLD in the new link is in power save mode and in doze state after at least one of a map negotiation and a map indication (LIU: Fig. 5, ¶70, ¶87, initial mapping is performed to new links previously not being used to communicate between the AP MLD and non-AP MLD; at least one link is put into hibernation mode after being assigned/mapped through negotiation/beacon transmission).

Claim(s) 2-3, 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al (US 2021/0377851) in view HAN et al (US 2017/0373804)

Regarding claim 2, LIU discloses a method of claim 1, wherein mapping the TID to at least one of the two links includes: 
negotiating, by the first MLD, TID-to-Link Mapping with the second MLD (LIU: ¶93, ¶76, a handshake is performed between the non-AP MLD and the AP MLD for accomplishing mapping), wherein negotiating the TID-to-Link Mapping with the second MLD includes: 
transmitting, by the first MLD to the second MLD, a TID-to-Link Mapping Request frame that includes requested TID-to-Link Mapping information (LIU: ¶75, an association request includes a request for mapping between TID and Link); and 
receiving, by the first MLD from the second MLD, a TID-to-Link Mapping Response frame that includes a negotiation result (LIU: ¶75-76, an association request includes a request for mapping between TID and Link).
LIU remains silent regarding request including a response Token and response including response Token.
However, HAN et al (US 2017/0373804) discloses using a request Token and a response Token (HAN: ¶72-73, ¶254, a request and response message include a respective token)
A person of ordinary skill in the art working with the invention of LIU would have been motivated to use the teachings of HAN as it provides a well-known technique of using token to match request and response to prevent mismatch and flooding of requests. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of LIU with teachings of HAN in order to improve match request.


Regarding claim 3, LIU modified by HAN discloses method of claim 2, wherein the method involves matching the request Token of the TID-to-Link Mapping Request frame to the TID-to-Link Mapping Response frame transmitted by the second MLD (LIU: ¶75, request and response is for TID to Link mapping; HAN: ¶254 token matching with request and response tokens).


Regarding claim 6, LIU modified by HAN discloses method of claim 2, wherein the negotiation result included in the TID-to-Link Mapping Response frame indicates that the TID-to-Link Mapping is accepted (LIU: ¶75-76, handshake results in a mapping between TID-to-Link mapping being accepted).

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al (US 2021/0377851) in view PITCHAIA H (US 2017/0055300)

Regarding claim 9 LIU discloses a method of claim 1, wherein mapping the TID to at least one of the two links includes the first MLD using a TID-to-Link Mapping message to resume default TID-to-Link Mapping (LIU: ¶75, the AP maps all the TIDs to all the links when mapping is performed).
LIU remains silent regarding the mapping being based on a teardown.
However, PITCHAIA H (US 2017/0055300) discloses the mapping being based on a teardown (PITCHAIA H: ¶103, tearing down a BA session).
A person of ordinary skill in the art working with the invention of LIU would have been motivated to use the teachings of PITCHAIA H as it provides a well-known technique of releasing context of a session by using teardown message. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of LIU with teachings of PITCHAIA H in order to incorporate a well-known technique in the art.
Regarding claim 10 LIU modified by PITCHAIA H discloses a method of claim 9, wherein the default TID-to-Link Mapping is accepted when the first MLD uses the TID-to-Link Mapping teardown to resume the default TID-to-Link Mapping (PITCHAIA H: ¶103, the context is torn down with an acceptance message).


Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU modified by HAN as applied to claim 2, further in view of SEOK et al (US 2021/0037583)

Regarding claim 4, LIU modified by HAN discloses method of claim 2, wherein at least one of the TID-to-Link Mapping Request frame and the TID-to-Link Mapping Response frame includes a TID-to-Link Mapping information (LIU: ¶76, elements of the request include the element that includes information for different mappings between TIDs).
LIU modified by HAN remains silent regarding TID to Link Mapping information being in an element.
However, SEOK et al (US 2021/0037583) discloses TID to Link Mapping information being in an element (SEOK: ¶25-26, information element indicating the mapping information).
A person of ordinary skill in the art working with the invention of LIU modified by HAN would have been motivated to use the teachings of SEOK as it provides a way to improve interpretation and error correction of the mapping at the receiving device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of LIU modified by HAN with teachings of SEOK in order to improve reception of the information.

Regarding claim 5, LIU modified by HAN modified by SEOK discloses method of claim 4.  wherein the TID-to-Link Mapping element includes a TID-to-Link Mapping Information field with an up-link (UL) Link Bitmap subfield, a down-link (DL) Link Bitmap subfield, and corresponding TID Bitmap subfields for the UL Link Bitmap subfield and the DL Link Bitmap subfield (SEOK: ¶25-26, Fig. 1, Fig. 2, at least one bitmap field associated with UL and DL bitmap and at least one subfield associated with both UL and DL communications).




Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al (US 2021/0377851) in view WANG et al (US 2021/0409979)

Regarding claim 13, LIU discloses method of claim 12, wherein the second MLD is a non-Access Point (non-AP) MLD and the indication of the announcement result accepts the TID-to-Link Mapping at non- AP stations (STAs) of the non-AP MLD that support the announced TID-to-Link Mapping (LIU: ¶55, TID-Link mapping is announced by the AP MLD device and AP received back at least one response from the STA MLD (equivalent to non-AP MLD)).
LIU remains silent regarding the non-Access Point (non-AP) MLD supports a restricted Target Wake Time (TWT). 
However, WANG et al (US 2021/0409979) discloses the non-Access Point (non-AP) MLD supports a restricted Target Wake Time (TWT) (WANG: ¶121, the STA agrees to a TWT which is restricted by a time value).
A person of ordinary skill in the art working with the invention of LIU would have been motivated to use the teachings of WANG as it provides a way to minimize awake periods when circuitry of the device is not required to communicate. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of LIU with teachings of WANG in order to improve energy efficiency.

Regarding claim 14, LIU discloses a method of claim 12, wherein the second MLD is a low latency non- AP MLD and the indication of the announcement result accepts the TID-to-Link Mapping (LIU: ¶119, ¶75, Fig. 5, accepting TID-to-Link Mapping; LIU: ¶55, DTIM is in form of beacon announcements)
 LIU remains silent, however, WANG et al (US 2021/0409979) discloses where a first set of links is dedicated to a first set of traffic types (WANG: Fig. 5A, ¶81, ¶83, the primary link is dedicated to low latency traffic type).
A person of ordinary skill in the art working with the invention of LIU would have been motivated to use the teachings of WANG as it provides a way to minimize awake periods when circuitry of the device is not required to communicate. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of LIU with teachings of WANG in order to improve energy efficiency.

Allowable Subject Matter
Claims 7-8, 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Regarding claim 7-8, prior art of record neither alone nor in combination, discloses method of claim 2, wherein the negotiation result included in the TID- to-Link Mapping Response frame indicates that the TID-to-Link Mapping is rejected and includes a rejection reason.






Regarding claim 15-16, prior art of record neither alone nor in combination, discloses method of claim 1, wherein mapping the TID to at least one of the two links includes: announcing, by the first MLD, TID-to-Link Mapping with the second MLD via a TID-to-Link Mapping Announcement frame, wherein the second MLD does not indicate acceptance of the TID-to-Link Mapping from the first MLD ; negotiating, by the first MLD, the TID-to-Link Mapping with the second MLD that does not indicate acceptance of the TID-to-Link Mapping, wherein negotiating the TID-to-Link Mapping with the second MLD includes: transmitting, by the first MLD to the second MLD, a TID-to-Link Mapping Request frame that includes a request Token and requested TID- to-Link Mapping information; and receiving, by the first MLD from the second MLD, a TID-to-Link Mapping Response frame that includes a response Token and a negotiation result.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461